DETAILED ACTION
The office action is a response to an application filed on  October 02,  2020, wherein claims 6-17 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 objected to because of the following informalities:  second limitation recites  “a transmitter…an uplink shared Channel (PUSCH).” It should be a transmitter… physical uplink shared Channel (PUSCH)     Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 16 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by NPL (NPL1 hereafter) (3GPP TS 38.214-Physical layer procedures for data)  (IDS provided).

Regarding Claim 6, NPL1 teaches  A terminal comprising:
 (NPL1; [6.2.2 UE DM-RS transmission procedure page 66]…For PUSCH with mapping type A, the UE shall assume dmrs-Additional Position=2) corresponding to whether frequency hopping is enabled or disabled (NPL1; [6.2.1.1 UE frequency hopping]…When transform precoding is enabled for PUSCH transmission, the UE shall perform, at least for the 14-symbol slot, PUSCH frequency hopping); and
a transmitter that transmits the additional DMRS(additional DM-RS can be transmitted) according to an allocation duration of an uplink shared channel (PUSCH) (PUSCH with allocation duration of 7 symbols) (NPL1; [6.2.2 UE DM-RS transmission procedure page 67] …For PUSCH with allocation duration of 7 symbols with mapping type B, the UE shall assume one additional DM-RS can be transmitted at the 5th symbol of the PDSCH duration).

Regarding Claim 16,  NPL1 teaches A radio communication method for a terminal, comprising: 
assuming a position of an additional demodulation reference signal (DMRS) based on a value  (NPL1; [6.2.2 UE DM-RS transmission procedure page 66]…For PUSCH with mapping type A, the UE shall assume dmrs-Additional Position=2) corresponding to whether frequency hopping is enabled or disabled (NPL1; [6.2.1.1 UE frequency hopping]…When transform precoding is enabled for PUSCH transmission, the UE shall perform, at least for the 14-symbol slot, PUSCH frequency hopping); and
transmitting the additional DMRS (additional DM-RS can be transmitted) according to an allocation duration of an uplink shared channel (PUSCH) (PUSCH with allocation duration of 7 symbols) (NPL1; [6.2.2 UE DM-RS transmission procedure page 67] …For PUSCH with allocation duration of 7 symbols with mapping type B, the UE shall assume one additional DM-RS can be transmitted at the 5th symbol of the PDSCH duration).

Regarding Claim 17,  NPL1 teaches A base station comprising:
a processor that assumes a position of an additional demodulation reference signal (DMRS)  based on a value (NPL1; [6.2.2 UE DM-RS transmission procedure Page 66]…For PUSCH with mapping type A, the UE shall assume dmrs-Additional Position=2) corresponding to whether frequency hopping is enabled or disabled (NPL1; [6.2.1.1 UE frequency hopping]…When transform precoding is enabled for PUSCH transmission, the UE shall perform, at least for the 14-symbol slot, PUSCH frequency hopping); and
a receiver that receives the additional DMRS transmitted according to an allocation duration of an uplink shared channel (PUSCH) (NPL1; [6.2.2 UE DM-RS transmission procedure page 67] …For PUSCH with allocation duration of 7 symbols with mapping type B, the UE shall assume one additional DM-RS can be transmitted at the 5th symbol of the PDSCH duration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of  NPL (NPL2 hereafter) (3GPP TS 38.211 V15) (dated 2018-03) (IDS provided).

Regarding Claim 7,  NPL1 teaches The terminal according to claim 6, 
NPL1 fails to explicitly teach, wherein if the frequency hopping is enabled, the value is 1
However, in the same field of endeavor, NPL2 teaches, wherein if the frequency hopping is enabled, the value is 1 (NPL2; [ page 58, Table 6.4.1.1.3-6]  DMRS positions PUSCH DM-RS positions when frequency hopping enabled is 1)..
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1 to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56).

Regarding Claim 8,  NPL1 teaches The terminal according to claim 6, 
NPL1 fails to explicitly teach, wherein if the frequency hopping is disabled, the value is 2
However, in the same field of endeavor, NPL2 teaches, wherein if the frequency hopping is disabled, the value is 2 (NPL2; [Page 57,  Table 6.4.1.1.3-3] PUSCH DM-RS positions when frequency hopping disabled is 3).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1 to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56]).

Regarding Claim 9,  NPL1 teaches The terminal according to claim 6,
NPL1 fails to explicitly teach, wherein the value comprises a first value when the frequency hopping is enabled
wherein the value comprises a second value when the frequency hopping is disabled
However, in the same field of endeavor, NPL2 teaches, wherein the value comprises a first value when the frequency hopping is enabled (NPL2; [Page 58,  Table 6.4.1.1.3-6]  DMRS positions PUSCH DM-RS positions when frequency hopping enabled). , and
wherein the value comprises a second value when the frequency hopping is disabled (NPL2; [Page 57,  Table 6.4.1.1.3-3] PUSCH DM-RS positions when frequency hopping disabled).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1 to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56]).

Regarding Claim 10,  NPL1-NPL2 teaches  The terminal according to claim 9, 
NPL1 fails to explicitly teach, wherein the first value and the second value are configured individually
However, in the same field of endeavor, NPL2 teaches, wherein the first value and the second value are configured individually ((NPL2; [Page 56] …is defined relative to the start of the slot if frequency hopping is disabled and relative to the start of each hop in case frequency hopping is enabled).
NPL1 to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56]).

Regarding Claim 11,  NPL1 teaches   The terminal according to claim 6,
NPL1 fails to explicitly teach, wherein the processor determines a position of a DMRS based on a predefined position value of the DMRS, a PUSCH duration and a PUSCH mapping type
However, in the same field of endeavor, NPL2 teaches, wherein the processor determines a position of a DMRS based on a predefined position value of the DMRS, a PUSCH duration and a PUSCH mapping type (NPL2; [Page 56]…the signalled duration of scheduled PUSCH resources for PUSCH mapping type B according to Tables 6.4.1.1.3-3 and 6.4.1.1.3-4 if frequency hopping is not used).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1 to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56]).

Regarding Claim 12,  NPL1-NPL2 teaches  The terminal according to claim 7, 
NPL1 fails to explicitly teach, wherein the processor determines a position of a DMRS based on a predefined position value of the DMRS, a PUSCH duration and a PUSCH mapping type
However, in the same field of endeavor, NPL2 teaches, wherein the processor determines a position of a DMRS based on a predefined position value of the DMRS, a PUSCH duration and a PUSCH mapping type (NPL2; [Page 56]…The position of the DMRS is given by… if frequency hopping is enabled … Table 6.4.1.1.3-6 shall be used… the signalled duration per hop according to Table 6.4.1.1.3-6 if frequency hopping is used)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1 to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56]).

Regarding Claim 13,  NPL1-NPL2 teaches  The terminal according to claim 8, 
NPL1-NPL2 fails to explicitly teach, wherein the processor determines a position of a DMRS based on a predefined position value of the DMRS, a PUSCH duration and a PUSCH mapping type
However, in the same field of endeavor, NPL2 teaches, wherein the processor determines a position of a DMRS based on a predefined position value of the DMRS, a PUSCH duration and a PUSCH mapping type (NPL2; [Page 56]…The position of the DMRS is given by… the signalled duration per hop according to Table 6.4.1.1.3-6 if frequency hopping is used).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1 to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56]).

Regarding Claim 14,  NPL1-NPL2 teaches   The terminal according to claim 9,
NPL1-NPL2 fails to explicitly teach, wherein the processor determines a position of a DMRS based on a predefined position value of the DMRS, a PUSCH duration and a PUSCH mapping type
	However, in the same field of endeavor, NPL2 teaches,  wherein the processor determines a position of a DMRS based on a predefined position value of the DMRS, a PUSCH duration and a PUSCH mapping type (NPL2; [Page 56] …The position of the DMRS…the signalled duration between the first OFDM symbol of the slot and the last OFDM symbol of the scheduled PUSCH resources in the slot for PUSCH mapping type A according to Tables 6.4.1.1.3-3 and 6.4.1.1.3-4 if frequency hopping is not used, …- the signalled duration of scheduled PUSCH resources for PUSCH mapping type B according to Tables 6.4.1.1.3-3 and 6.4.1.1.3-4 if frequency hopping is not used,.. the signalled duration per hop according to Table 6.4.1.1.3-6 if frequency hopping is used).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1 to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56]).

Regarding Claim 15,  NPL1-NPL2 teaches  The terminal according to claim 10, 
NPL1-NPL2 fails to explicitly teach, wherein the processor determines a position of a DMRS based on a predefined position value of the DMRS, a PUSCH duration and a PUSCH mapping type
However, in the same field of endeavor, NPL2 teaches, wherein the processor determines a position of a DMRS based on a predefined position value of the DMRS, a PUSCH duration and a PUSCH mapping type ((NPL2; [Page 57-58] Tables 6.4.1.1.3-3 and 6.4.1.1.3-4 if frequency hopping is not used,.. the signalled duration per hop according to Table 6.4.1.1.3-6 if frequency hopping is used).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1 to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416